Citation Nr: 1714140	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-23 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1972 to March 1973 and from March 1985 to March 1987.

This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for posttraumatic stress disorder (PTSD) and established a 30 percent disability rating effective September 15, 2010.  In October 2013, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested that the AOJ attempt to obtain copies of any medical records since March 2011 and schedule the Veteran for an examination to determine the nature and severity of his PTSD.  In an October 2013 letter, the AOJ asked the Veteran to identify all medical care providers who treated him for PTSD since March 2011 and complete the enclosed authorization form for each private health care provider.  The Veteran did not reply.  The AOJ provided the Veteran with a VA examination in November 2013, and obtained updated VA medical records in December 2013.  The AOJ then denied the Veteran's claim in a December 2013 supplemental statement of the case.

In a March 2017 statement, the Veteran's representative relayed his assertion that evidence in his VA medical records demonstrates that his PTSD has worsened and that the VA examiner did not acknowledge that evidence in assessing the level of occupational and social impairment due to his PTSD symptoms.  

The Board notes that the VA medical records were added to the Veteran's claims file after the examination.  Moreover, while the examiner noted reviewing the claims file in the Veterans Benefits Management System, the VA medical records are in Virtual VA.  Given the above, and in light of the Veteran's assertion that the examination was inadequate, the AOJ should provide him with a new examination to determine the current severity of his PTSD.  The AOJ should ensure that the examiner has access to both the Veterans Benefits Management System and Virtual VA, or arrange for all pertinent records, to include the VA medical records, to be uploaded onto the Veterans Benefits Management System.  

The VA medical records added to the claims file in Virtual VA include treatment notes from May 2011 to December 2013.  Of note, a July 2011 psychology consult shows that the Veteran accepted a referral to the Vet Center.  Then, a December 2013 record shows that the Veteran has missed his primary care appointments since December 2011 as times were hectic; that he receives treatment at the methadone clinic for PTSD; that he was struggling with PTSD's symptoms of anxiety, mood swings, depression, and nightmares; that he wanted to be seen in the mental health clinic for PTSD counselling; and that a referral was made to the mental health clinic.  A note later that month shows that a consult was placed with the mental health clinic.  Thus, the record indicates that there are outstanding VA and private medical records pertinent to the claim, and the AOJ should attempt to obtain them.  The Veteran is advised that his cooperation in completing the authorization forms is needed to obtain any records pertinent to his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide authorization forms for the Vet Center and methadone clinic so that VA may request his records from those facilities.  Obtain all adequately identified records.  Also obtain all VA treatment records since December 2013.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  Ensure that the examiner has access to both the Veterans Benefits Management System and Virtual VA, or arrange for all pertinent records, to include the VA medical records, to be uploaded onto the Veterans Benefits Management System.  The examiner should review the claims file and note that review in the report.  The examiner should set forth the severity of all current symptoms.  The examiner should indicate the degree of occupational and social impairment due to the Veteran's PTSD.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

